- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ) 00.108.786/0001-65 Corporate Registry 35.300.177.240 Publicly-Held Company Rua Verbo Divino nº 1.356 - 1º andar, São Paulo-SP MATERIAL FACT NET Serviços de Comunicação S.A. (NET) in accordance with Paragraph 4 of Article 157 of Law 6404/76 and CVM Instruction 358/02, hereby informs its shareholders, the market and other stakeholders that, on this date, it became aware of a Material Fact published by Embratel Participações S.A. ("Embrapar), in which Embrapar informed the market that its subsidiary, Empresa Brasileira de Telecomunicações S.A.  EMBRATEL (Embratel), publicly held company with head offices in Rio de Janeiro at Av. Presidente Vargas nº1012, Center, inscribed in the Corporate Taxpayers Register (CNPJ/MF) under number 33.530.486/0001-29, will republish a Notice of a voluntary tender public offer to acquire one hundred percent (100%) of the preferred shares issued by NET (excluding those held by Embrapar). NET recommends that its shareholders familiarize themselves with both the aforementioned Material Fact and Notice, as well as other documents related to the voluntary tender public offer, which, according to Embrapar, will be sent to NET, and once received, will be disclosed to the Companys shareholders. São Paulo, August 19, 2010. José Antônio Guaraldi Félix CEO NET Serviços de Comunicação S.A. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 19, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
